Citation Nr: 1211972	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for cervical spine strain, with cervical disc protrusion at C3-4, currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for arthritis of the neck, including as secondary to service-connected cervical spine strain with cervical disc protrusion at C3-4. 

3.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected cervical spine strain with cervical disc protrusion at C3-4. 

4.  Entitlement to service connection for a left hip disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for myofascial pain syndrome. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2009 and October 2010.  This matter was originally on appeal from rating decisions dated in December 2006 and July 2008 of the Department of Veterans Affairs (VA), Regional Office (RO).

In June 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right shoulder disability and myofascial pain syndrome as well as the issue of entitlement to an evaluation in excess of 30 percent for service-connected cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record is absent competent medical evidence of arthritis of the neck that has been related to the Veteran's active duty service or to a service-connected disability.

2.  The record is absent competent medical evidence of a current, chronic left hip disorder that has been related to the Veteran's active duty service or to a service-connected disability.

3.  The record is absent competent medical evidence of a current, chronic left knee disorder that has been related to the Veteran's active duty service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated by active service and is not causally related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A chronic left hip disability was not incurred in or aggravated by active service and is not causally related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  A chronic left knee disability was not incurred in or aggravated by active service and is not causally related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2009 Remand, the Appeals Management Center (AMC) scheduled a Travel Board hearing for the Veteran.  Pursuant to the Board's October 2010 Remand, the AMC obtained identified records from VA Medical Centers in Bonham and Dallas, scheduled the Veteran for appropriate VA examinations, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2009 and October 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2007, April 2007, and August 2007 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in May 2007 and December 2010.  38 C.F.R. § 3.159(c)(4) (2011).  The May 2007 and December 2010 VA examiners addressed the diagnoses relating the Veteran's cervical spine, left hip and left knee in conjunction with physical examination of and interview with the Veteran.  The December 2010 VA examiner reviewed the claims file.  Both examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) (2011) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The first question that must be addressed is whether arthritis of the neck, a chronic left hip disability, or a chronic left knee disability is factually shown during service.  The Board concludes it was not.  

With respect to the neck, although the Veteran's service treatment records indicate that he injured his neck in a motor vehicle accident in September 1979 while on active duty for training, the service treatment records are absent evidence of arthritis.  

With respect to the left hip, the service treatment records are absent complaints, findings or diagnoses of a chronic left hip disability during service.  

With respect to the left knee, the service treatment records indicate that he presented on June 13, 1979, with complaints of, inter alia, left knee pain.  The examiner noted that left knee problems existed prior to service from a motorcycle accident in 1975.  After physical examination, the Veteran was diagnosed as having chondromalacia of the left knee.  However, despite a diagnosis in service of chondromalacia, the Board cannot conclude a "chronic" left knee condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  

Thus, there is no medical evidence that shows a diagnosis of arthritis of the neck, a chronic left hip disorder, or a chronic left knee disorder during service. 

There is also no diagnosis of arthritis of the neck within the first year of the Veteran's discharge from service.  

As noted above, to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The record indicates that the Veteran was diagnosed with degenerative joint disease of the neck in February 1993, degenerative joint disease/arthritis in August 1995, and arthritis in February 2007.  However, x-rays taken in February 1986, February 1993, and August 2000 of the cervical spine were normal; x-rays of the cervical spine taken in May 2001 and August 2002 showed straightening of the normal cervical lordotic curvature possibly related to muscle spasm.  X-rays and MRIs in May 2007 of the cervical spine were noted to be normal.  

The record also indicates that the Veteran was diagnosed with degenerative joint disease of the left knee in December 1993.  However, x-rays taken in February 1986 and December 1993 of the left knee were normal.  

A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, the competent evidence of record indicates that the Veteran does not have arthritis/degenerative joint disease of the neck or left knee.     

The Veteran underwent VA examination in December 2010 at which time he reported injuring his left hip and left knee in a September 1979 motor vehicle accident in which his jeep flipped end-over-end approximately 50 feet.  Physical examination of the left hip demonstrated zero to 90 degrees of forward flexion, zero degrees of extension, abduction of zero to 30 degrees, adduction of zero to 5 degrees, and internal rotation of zero to 5 degrees with all producing lower back pain on left side.  Physical examination of the left knee revealed full range of motion from zero to 140 degrees of flexion with extension back to neutral without pain.  There was no swelling, no ligamentous laxity, and negative Lachman's.  There was no additional limitation following repetitive use, no flare ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on joint function.  

The diagnoses rendered were normal left knee examination; and left hip with no pathology.  The examiner noted that the Veteran's left hip symptoms were referred pain from his lower back into his buttock and not into the true hip joint, which would be groin pain.

The Board acknowledges the Veteran's assertions that he experiences left hip and left knee pain.  However, pain is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's left hip and left knee pain constitutes current, chronic disabilities, the Board has no basis on which to consider the Veteran's complaints of left hip and left knee pain as more than medical findings or symptoms.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Absent a showing of arthritis of the neck, chronic left hip disability, or chronic left knee disability which could be related to service or to service-connected disability, entitlement to service connection must be denied.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for arthritis of the neck is denied

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for a left knee disability is denied. 


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issues of entitlement to service connection for a right shoulder disability and myofascial pain syndrome were remanded by the Board in October 2010.  The Board directed that the RO should schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disability, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right shoulder disability, if any, is related to his service in the military, including his service-connected cervical spine strain.  In addressing whether service connection is warranted on a secondary basis, the examiner is asked to state whether the Veteran's right shoulder is due to, the result of, or aggravated (permanently increased in severity above the natural progress of the disorder) by his service-connected cervical strain.

Although the December 2010 VA examiner rendered an opinion that the impingement syndrome was not related to the service-connected cervical spine disability, he did not offer an opinion as to whether the Veteran's impingement syndrome was related to his active duty service.  

The Board also directed that the RO should schedule the Veteran for a VA examination to determine the nature and etiology of his myofascial pain syndrome, if any, including whether it is at least as likely as not that his myofascial pain syndrome, if any, is related to his service in the military.  However, the December 2010 VA examiner did not render an opinion with regard to the diagnosed myofascial pain syndrome.  The Board notes that the Veteran was diagnosed with chronic myofascial pain in January 1981.  This fact was noted in a September 2008 VA report addendum indicating that the Veteran also had chronic myofascial pain which was on his military records as far back as 1981.  It is unclear whether the Veteran was on active duty for training or inactive duty training at the time he was diagnosed with chronic myofascial syndrome.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty or from acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (c), and (d) (2011).

Further development is, therefore, needed in light of this Stegall violation.

With respect to the issue of entitlement to an increased disability rating for cervical spine strain, with cervical disc protrusion at C3-4, currently evaluated as 30 percent disabling, the Board notes that the Veteran underwent VA examinations in May 2007 and December 2010.

In May 2007, the Veteran complained of fairly continuous neck pain and that his head and neck try to pull to the right.  The Veteran also complained of radiation of the pain from the neck to the right shoulder with pain in the right shoulder and tingling down to the fingers.  The Veteran reported that he periodically used a cervical soft collar, that he occasional slept with the collar on, and that he also used hot or cold soaks on his neck and Biofreeze ointment which provide temporary help.  Medications had been prescribed for the Veteran's lumbar spine disorders, and he noted that they helped his neck pain.  The Veteran denied bed rest for his neck, increased limitation with repetitive use, and incapacitating flare-ups of neck pain.  The Veteran reported that he was unemployed due to his lumbar spine problems.  

Physical examination demonstrated tenderness to light palpation of the cervical spine from the occiput to C4, there was a brief area that was pain free, and, again, there was pain to light tough from C7 to T1.  There was pain to light touch over the right paraspinous muscles from the base of the skull throughout the cervical spine and to the right shoulder including the entire shoulder girdle.  The Veteran demonstrated a very low pain threshold.  There was no tenderness of the paraspinous muscles on the left side.  Active and passive motion was very limited by pain.  Rotation right and left 30 degrees; tilt right 30 degrees and left 10 degrees with complaints of right side neck pain; flexion 10 degrees/ extension 30 degrees.  Spurling's test was done, and the Veteran complained of pain throughout the cervical spine and radiating all the way down the spine to the tailbone.  Repetitive motion of the cervical spine was done, and the Veteran complained of increased pain of the paraspinous muscles on the right radiating to the right shoulder.  There was no loss of motion, weakness, fatigability, or incoordination.  Deep tendon reflexes on the right side were biceps and triceps 2+, brachioradialis 0.  Motor strength was 5/5 in both upper extremities except for internal rotation of the arms, and shoulders were rated 4+/5 and equal left and right.  During muscle testing on the right side, the Veteran complained of neck pain.  Hoffmann's test was negative.  Tinel's was negative at the elbow and wrist bilaterally.  Sensory examination showed decreased sharp sensation in both forearms and both index fingers. X-ray and MRI were normal.   

The impression was myofascial pain of the cervical spine, multiple subjective complaints as documented, and exaggerated pain response to touch.

In December 2010, the Veteran reported aching neck pain radiating into the upper extremities bilaterally associated with numbness.  The Veteran denied any periods of flare ups and incapacitating episodes for the prior twelve-month period.  The Veteran reported that he was disabled due to his joints.  

Physical examination demonstrated that he was tender along the cervical paraspinous musculature and spinous processes and the bilateral trapezius areas.  There was no palpable spasm.  Forward flexion of the cervical spine was zero to 20 degrees, extension to neutral, right lateral rotation of zero to 25 degrees, left lateral rotation zero to 20 degrees, right lateral flexion zero to 10 degrees, and left lateral flexion zero to 5 degrees.  All movements produced pain.  Reflexes were absent in the biceps and forearms, 1+ in the triceps bilaterally.  Motor strength was 5/5 in the upper extremities.  Sensation was diminished in the left C6, right C8 dermatomes.  There were no additional limitations following repetitive use, there were no flare ups, and there was no effect of incoordination, fatigue, weakness, or lack of endurance.  Cervical MRI revealed a normal cervical spine.  X-rays were also normal.  The Veteran had minimal protrusion at the C3-4 level with no herniation.  The impression was myofascial cervical lumbar syndrome.   

In addition to his service-connected cervical spine disability, the Veteran has also been diagnosed with myofascial pain syndrome and right shoulder impingement syndrome.  In determining the current severity of the Veteran's service-connected cervical spine disability, it is necessary for the Board to identify, and disregard, any pathology associated with other disorders; however, the Board is precluded from differentiating between symptomatology attributed different disorders in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current severity of the service-connected cervical spine disability which is cervical spine strain with cervical disc C3-4 protrusion and to distinguish symptoms attributable to the service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

 1.  A detailed list of the Veteran's qualifying periods of service (active duty, active duty for training, and inactive duty training dates) should be associated with the claims file for review by the examiners in conjunction with the VA examinations.

2.  The Veteran should be afforded the appropriate VA examinations to determine the severity of the service-connected cervical spine strain with cervical disc protrusion C3-4 as well as the etiology of any current right shoulder disorder and myofascial pain syndrome.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

i. The examiner should identify all current, chronic right shoulder disorders and provide an opinion as to whether it is at least as likely as not that such a right shoulder disorder is related to the Veteran's active duty/active duty for training/inactive duty training service or to his service-connected cervical spine disability.  

ii. The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's myofascial pain syndrome is related to the Veteran's active duty/active duty for training service or to his service-connected cervical spine disability.

iii. The examiner should identify all orthopedic manifestations of the Veteran's service-connected cervical spine strain with C3-4 cervical disc protrusion.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's cervical spine exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

iv. The examiner should identify all neurological manifestations of the Veteran's service-connected cervical spine strain with C3-4 cervical disc protrusion, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy)).  

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected cervical spine disability from those attributable to any other diagnosed disorders.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


